NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEX BILBREW,                                   No. 20-55557

                Plaintiff-Appellant,            D.C. No. 2:19-cv-10064-CJC-KS

 v.
                                                MEMORANDUM*
LOUIS DEJOY, Postmaster General of the
United States,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Alex Bilbrew appeals pro se from the district court judgment dismissing his

action alleging federal employment claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Federal Rule of Civil Procedure

12(b)(6). Doughtery v. City of Covina, 654 F.3d 892, 897 (9th Cir. 2011). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly dismissed Bilbrew’s action under Title VII and

the Rehabilitation Act, as well as Bilbrew’s claims regarding the Equal

Employment Opportunity Commission (“EEOC”), because Bilbrew failed to allege

facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009) (a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062, 1064

(9th Cir. 2002) (setting forth elements of prima facie cases of discrimination and

retaliation under Title VII); Duvall v. County of Kitsap, 260 F.3d 1124, 1135 (9th

Cir. 2001) (setting forth elements of a prima facie case under the Rehabilitation

Act); Ward v. EEOC, 719 F.2d 311, 313-14 (9th Cir. 1983) (no express or implied

cause of action against the EEOC due to an adverse decision by the EEOC).

      The district court did not abuse its discretion in dismissing without leave to

amend because amendment would have been futile. See Chappel v. Lab. Corp. of

Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and

explaining that “[a] district court acts within its discretion to deny leave to amend

when amendment would be futile”).

      AFFIRMED.




                                           2                                     20-55557